 1 WILLIAM M. KUNTZ # 153052
   Attorney at Law
 2 4780 Arlington Avenue
   Riverside, CA 92504
 3 (951) 343-3400
   Fax (951) 343-4004
 4 E-Mail: KuntzSSlaw @sbcglobal.net
   Attorney for Plaintiff
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                             EASTERN DIVISION
10
11   FRANK ERIK RIVERA,                 )          CASE NO.: EDCV 19-01581 SHK
                                        )
12                      Plaintiff,      )          [PROPOSED] ORDER AWARDING
                                        )          EAJA FEES
13                v.                    )
                                        )
14   ANDREW SAUL, Commissioner          )
     of Social Security Administration, )
15                                      )
                        Defendant.      )
16   ______________________________ )
17         Based upon the parties’ Stipulation for Award and Payment of Equal Access
18   to Justice Act (EAJA) Fees (“Stipulation”),
19         IT IS ORDERED that Plaintiff shall be awarded attorney fees under the
20   Equal Access to Justice Act, ("EAJA”) in the amount of THREE THOUSAND
21   FIVE HUNDRED DOLLARS and 00/cents ($3,500.00), as authorized by 28
22   U.S.C. § 2412 (d), and subject to the terms and conditions of the Stipulation.
23         DATED: 10/21/20               __________________________________
                                     HONORABLE SHASHI H. KEWALRAMANI
24                                   UNITED STATES MAGISTRATE JUDGE
25
26
27
28




                                               1
